254 S.W.3d 904 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Kavin O. LeFLORE, Defendant/Appellant.
No. ED 89285.
Missouri Court of Appeals, Eastern District, Division Four.
June 10, 2008.
*905 Kent Denzel, Assistant Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Lisa M. Kennedy, Assistant Attorney General, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Kavin O. LeFlore (Defendant) appeals from the judgment upon his convictions by a jury of six counts of statutory sodomy in the second degree, Section 566.064, RSMo 2000, and three counts of sexual exploitation of a minor, Section 573.023, RSMo 2000, for which Defendant was sentenced as a prior offender to a total of thirty years imprisonment. On appeal, Defendant argues the trial court: (1) erred in overruling his motion for judgment of acquittal at the close of all the evidence and in entering judgment on the verdict of guilty on one of the four counts of second-degree statutory sodomy; and (2) plainly erred in not sua sponte instructing the jury to disregard the State's improper statements during opening and closing arguments. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).